                                                       IT IS ORDERED

                                                       Date Entered on Docket: February 20, 2020




                                                       ________________________________
                                                       The Honorable David T. Thuma
                                                       United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF NEW MEXICO

     IN RE:

            Kathryn Leona Sandoval

                   Debtor                               Case No. 19-11632-TS13


                DEFAULT ORDER GRANTING RELIEF FROM STAY
         OF PROPERTY LOCATED AT 12 C Arroyo Los Lopez, Nambe, NM 87506


            This matter came before the Court on the Motion for Relief from Stay filed on

     1/24/2020, Docket No. 47, (the “Motion”) by Rushmore Loan Management Services

     LLC (“Movant”). The Court, having reviewed the record and the Motion, and being

     otherwise sufficiently informed, FINDS:

            (a)    On 1/24/2020, Movant served the Motion and notice of the Motion (the

     “Notice”) on counsel of record for Debtor, Kathryn Leona Sandoval, and the case trustee,

     Tiffany M. Cornejo, (the “Trustee”) by use of the Court’s case management and

     electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.


                                                                              File No. NM-19-156772
                                                                       Order, Case No. 19-11632-TS13
  Case 19-11632-t13      Doc 51    Filed 02/20/20     Entered 02/20/20 17:13:22 Page 1 of 5
  5(b)(3) and NM LBR 9036-1, and on the Debtor and US Trustee by United States first

  class mail, in accordance with Bankruptcy Rules 7004 and 9014.

          (b)     The Motion relates to the following property:

                  12 C Arroyo Los Lopez
                  Nambe, NM 87506

          (c)     The Notice, Docket No. 48, specified an objection deadline of 21 days

  from the date of service of the Notice, to which three days was added under Bankruptcy

  Rule 9006(f);

          (d)     The Notice was sufficient in form and content;

          (e)     The objection deadline expired on 2/17/2020.

          (f)     As of 2/18/2020, neither the Debtor nor the Trustee, nor any other party in

  interest, filed an objection to the Motion;

          (g)     The Motion is well taken and should be granted as provided herein; and

          (h)     By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on 2/18/2020, McCarthy & Holthus,

  LLP searched the data banks of the Department of Defense Manpower Data Center

  (“DMDC”) and found that the DMDC does not possess any information indicating that

  the Debtor is currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)     To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security


                                                                                 File No. NM-19-156772
                                                                          Order, Case No. 19-11632-TS13
Case 19-11632-t13       Doc 51     Filed 02/20/20     Entered 02/20/20 17:13:22 Page 2 of 5
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor or the Property, or both, in any court of competent

  jurisdiction; and

          (b)     To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

          2.      The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor, although the Debtor

  can be named as a defendant in litigation to obtain an in rem judgment or to repossess the

  Property in accordance with applicable non-bankruptcy law, unless this matter is

  dismissed or Debtor otherwise do not receive a discharge of this debt.

          3.      This Order does not waive Movant’s claim against the estate for any

  deficiency owed by the Debtor after any foreclosure sale or other disposition of the

  Property. Movant may file an amended proof of claim in this bankruptcy case within 30

  days after a foreclosure sale of the Property, should it claim that Debtor owes any amount

  after the sale of the Property.

          4.      This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

          5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

          6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtor

  and to enter into a loan modification with the Debtor.



                                                                              File No. NM-19-156772
                                                                       Order, Case No. 19-11632-TS13
Case 19-11632-t13       Doc 51      Filed 02/20/20   Entered 02/20/20 17:13:22 Page 3 of 5
         7.     Movant and/or its successors and assignees may, at its option, offer,

  provide and enter into a potential forbearance agreement, loan modification, refinance

  agreement or other loan workout/loss mitigation agreement. The Movant may contact the

  Debtor via telephone or written correspondence to offer such an agreement. If the debt is

  discharged, any such agreement shall be non-recourse unless included in a reaffirmation

  agreement.

                                 ###END OF ORDER###




                                                                            File No. NM-19-156772
                                                                     Order, Case No. 19-11632-TS13
Case 19-11632-t13     Doc 51     Filed 02/20/20    Entered 02/20/20 17:13:22 Page 4 of 5
  RESPECTFULLY SUBMITTED BY:


  /s/ Stephanie Schaeffer
  McCarthy & Holthus, LLP
  Stephanie Schaeffer, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 2/18/2020
  sschaeffer@mccarthyholthus.com


  Copies to:

  DEBTOR
  Kathryn Leona Sandoval
  12C Arroyo Los Lopez
  Santa Fe, NM 87506

  DEBTOR’S COUNSEL
  Arun A Melwani
  arun@melwanilaw.com

  CASE TRUSTEE
  Tiffany M. Cornejo
  courtemail@ch13nm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  SPECIAL NOTICE
  PRA Receivables Management, LLC
  claims@recoverycorp.com




                                                                       File No. NM-19-156772
                                                                Order, Case No. 19-11632-TS13
Case 19-11632-t13     Doc 51    Filed 02/20/20   Entered 02/20/20 17:13:22 Page 5 of 5
